[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      APRIL 23, 2012
                                            No. 11-14845
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                               D.C. Docket No. 9:06-tp-80004-DMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus

ANTHONY J. THOMPSON,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 23, 2012)

Before BARKETT, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:
      Anthony Thompson appeals his sentence of seven and a half months of

imprisonment following the revocation of his supervised release. Thompson

admitted that he was convicted of grand theft in state court while he was on

supervised release, which violated the conditions of his supervised release. On

appeal, Thompson argues that the district court abused its discretion when it denied

his request to present a witness who would attack the validity of the state

conviction.

      At a supervised release revocation hearing, the defendant is entitled to “an

opportunity to appear, present evidence, and question any adverse witness unless

the court determines that the interests of justice does not require the witness to

appear.” Fed. R. Crim. P. 32.1(b)(2)(C). Here, Thompson intended to present

testimony that one of the witness against him in the state case lied, and that the lie

contributed to his state conviction. However, we have said that a supervised

release revocation hearing is “not the proper forum” for a defendant “to attack the

conviction giving rise to the revocation.” United States v. Hofierka, 83 F.3d 357,

363 (11th Cir. 1996) (per curiam).

      Since Thompson sought to attack the validity of his underlying state court

conviction, we find no abuse of discretion by the district court in declining to hear

Thompson’s witness. The testimony would have been irrelevant since the state


                                           2
conviction would still be presumed valid until it is vacated on direct state review or

an appropriate collateral proceeding. In such event, Thompson may then be

entitled to return to federal court and seek a modification of his supervised release

revocation. However, his revocation hearing was not the proper forum to present

such evidence.

      AFFIRMED.




                                          3